714 N.W.2d 330 (2006)
475 Mich. 873
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Plaintiff/Counter-Defendant-Appellant,
v.
Leroy S. HOUGHTALING, Defendant/Counter-Plaintiff/Cross-Plaintiff, and
Auto-Owners Insurance Company, Defendant/Cross-Defendant-Appellee.
Docket No. 130695. COA No. 256815.
Supreme Court of Michigan.
May 30, 2006.
On order of the Court, the application for leave to appeal the January 31, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.